OPINION — AG — UNDER 68 O.S. 1976 Supp., 1305 [68-1305](C), BAILING WIRE AND BALING TWINE IS EXEMPT FROM THE IMPOSITION OF THE STATE SALES TAX AS EQUIPMENT WHICH IS "PART OF A SYSTEM TO BE USED DIRECTLY USED ON A FARM OR RANCH IN THE PRODUCTION, FEEDING, CULTIVATION, PLANTING, SOWING, HARVESTING, PROCESSING, SPRAYING, PRESERVATION OR IRRIGATION OF ANY LIVESTOCK, POULTRY, AGRICULTURE OR DAIRY PRODUCTS PRODUCED FROM SUCH LANDS". CITE:  OPINION NO. 74-134 (PAUL C. DUNCAN) --- SEE: OPINION NO. 88-033 (1989) --- ABOVE OPINION CITE WRONG: SEE: 80-033A